                          Case 5:21-mj-00235-P Document 1 Filed 04/15/21 Page 1 of 17

AO 106(Rev. 04/010) Application for Search Warrant             AUTHORIZED AND APPROVED/DATE: Brar               14/2021



                                          United States District Court
                                                                for the
                            WESTERN                         DISTRJCT OF

               In the Matter of the Search of
                                                                                                          FILED
           (Briefly describe the property to be search                                                      ARRJ5 2021
           Or identify the person by name and address)                                                  ELITA REroER SHINN, CLERK
PROPERTY KNOWN AS:                                                                               u$.
                                                                                                 B
           6 unidentified DVD-R's,                                                                                             Adeputy
           Slick Digital Media Device 4GB #MP418C-4,
           LG Smartphone cellphone,
           unidentified VHS cassette,                                            Case No:                      P
           iPod "Nano",
           Amazon media device-tablet,
           Sandisk Thumb Drive-Cruzer Glide 64GB flash drive;
IN THE POSSESSION OF:
           FBI Oklahoma City Field Office
           3301 West Memorial Road
           Oklahoma City, OK 73134-7098

                                                  APPLICATION FOR SEARCH WARRANT


        I, a federal law enforcement officer or attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following property (identify the person or describe property to
be searched and give its location):

           See Attachment A, which is attached and incorporated by reference.

Located in the Western District of Oklahoma, there is now concealed {identify the person or describe the property to be
seized):

           See Attachment B, which is attached and incorporated by reference.

           The basis for the search under Fed. R. Crim.P.41(c) is {check one or more):
              S      evidence of the crime;
                S        contraband, fruits of crime, or other items illegally possessed;
                (21      property designed for use, intended for use, or used in committing a crime;
                □        a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
           Code Section                                                   Offense Description

           18 U.S.C.§ 2241(c)                                             Aggravated sexual abuse of a minor
           18 U.S.C. § 2251(a)                                            Sexual exploitation of children
           18U.S.C. §2252A(a)(5)(B)                                       Possession of child pornography

The application is based on these facts:

See attached Affidavit of Special Agent Andrew Lauro, Federal Bureau of Investigation, which is incorporated by
reference herein.
            21    Continued on the attached sheet(s).
            □     Delayed notice of                  days (give exact ending date ifmore than 30 days) is requested under 18
U.S.C. § 3103a, the basis of which is set forth on the attached sheet(s).
                   Case 5:21-mj-00235-P Document 1 Filed 04/15/21 Page 2 of 17


                                                                    Applicant's signature
                                                ANDREW LAURO
                                                Special Agent
                                                Federal Bureau ofInvestigation


Sworn to before me and signed in my presence.

Date:
                                                                    Judge s signature
City and State: Oklahoma Citv. Oklahoma         GARY M.PURCELL. U.S. Magistrate Judge
                                                                  Printed name and title
       Case 5:21-mj-00235-P Document 1 Filed 04/15/21 Page 3 of 17




                                 ATTACHMENT A


1. The following electronic devices and storage mediums, which were seized by the Love
   County Sheriffs Office from MCMILLAN'S residence at 9018 Oil Springs Rd., Marietta,
   OK,and are currently held as evidence at the FBI Oklahoma City Field Office, 3301 West
   Memorial Road, Oklahoma City, OK 73134-7098:
      a. 6 unidentified DVD-R's

      b. Slick Digital Media Device 4GB #MP418C-4
      c. LG Smartphone cellphone
      d. unidentified VHS cassette

      e. iPod "Nano"

      f.   Amazon media device-tablet

      g. Sandisk Thumb Drive-Cruzer Glide 64GB flash drive.




2. This warrant authorizes the forensic examination of the Devices for the purpose of
   identifying the electronically stored information described in Attachment B
           Case 5:21-mj-00235-P Document 1 Filed 04/15/21 Page 4 of 17




                                       ATTACHMENT B


1. All electronically stored information on the Devices described in Attachment A that depict
   sexually explicit conduct or that show a violation of Title 18, U.S.C. §§ 2241(c), 2251(a), and
   2252A(a)(5)(B)(possession of child pornography), including any electronic records or data
   that show the creation, transmission, distribution, or receipt of sexually explicit conduct,
   including, but not limited to:

      a.      records relating to communication with others as to the criminal offenses above;
              including telephone numbers and/or IP addresses assigned to the individual
              devices, incoming and outgoing voice messages; text messages; multimedia
              messages; emails; applications that serve to allow parties to communicate; all
              call logs; secondary phone number accounts, including those derived from
              Skype, Line 2, Google Voice, and other applications that can assign roaming
              phone numbers;and otherInternet-based communication media;

      b.      records relating to documentation or memorialization ofthe criminal offenses
              above,including voice memos,photographs, notes, memos,videos,emails,and
              other audio and video media,and all information and metadata attached thereto
              including device information, geotagging information, and information ofthe
              relevant dates related to the media;

      c.      records relating to the planning and execution of the criminal offense above,
              including Internet activity, including firewall logs, caches, browser history, and
              cookies,"bookmarked"or"favorite" web pages,search terms that the user entered
              into any Internet search engine, records of user-typed web addresses, account
              information, settings, and saved usage information;

      d.      application data, including but not limited to Facebook, Instagram, Snapchat,
              Twitter, Kik, WhatsApp, Messenger, Youtube, relating to the criminal offenses
              above;

      e.      any and all child pornography.

2. Evidence of user attribution showing who used or owned the Devices at the time the things
   described in this warrant were created, edited, or deleted, such as logs, phonebooks,saved use
   names and passwords,documents, and browsing history; and

3. All records and information related the geolocation ofthe Device at a specific point in time.
          Case 5:21-mj-00235-P Document 1 Filed 04/15/21 Page 5 of 17




                IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

                  AFFIDAVIT IN SUPPORT OF SEARCH WARRANT


           I, Special Agent Andrew Lauro, being duly sworn, depose and state that:

                                      INTRODUCTION


1. I am a Special Agent(SA) of the Federal Bureau of Investigation (FBI), and have been so

   employed since August 2020.1 am currently assigned to the Joint Terrorist Task Force(JTTF)

   of Oklahoma City Division ofthe FBI and have been assigned to that squad for approximately

   two(2)months.Prior to being employed as a Special Agent with the FBI,I was a Police Officer

   and Special Weapons and Tactics (SWAT) Team Operator for approximately eleven (11)

   years. As a Special Agent with the FBI, I am a law enforcement officer ofthe United States as

   defined by 18 U.S.C. § 2510(7), meaning that I am empowered by law to conduct

   investigations of and to make arrests for violations of Federal law, including violations ofthe

   Major Crimes Act(MCA)and to execute warrants issued under the authority of the United

   States. During my time as a Special Agent, I have participated in criminal investigations in a

   backup capacity. I have also received training in criminal investigations.


2. I have participated in and have knowledge of the execution of search warrants involving

   cellular telephones and other electronic devices. I have participated in and have knowledge of

   the execution of many search warrants on computers, cellular telephones, businesses,

   residences, internet service providers, and email accounts. I am seeking a warrant to search the

   items listed in Attachment A to this affidavit for the items listed in Attachment B of this

   affidavit, which are evidence, fruits, and instrumentalities of violations of 18 U.S.C. §§

   2241(c), 2251(a), and 2252A(a)(5)(B).
          Case 5:21-mj-00235-P Document 1 Filed 04/15/21 Page 6 of 17




3. Based on my training and experience, I use the following technical terms to convey the

   following meanings:


      a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular telephone)
          is a handheld wireless device used for voice and data communication through radio
          signals. These telephones send signals through networks of transmitter/receivers,
          enabling communication with other wireless telephones or traditional "land line"
          telephones. A wireless telephone usually contains a "call log," which records the
          telephone number, date, and time of calls made to and from the phone. In addition to
          enabling voice communications, wireless telephones offer a broad range ofcapabilities.
          These capabilities include: storing names and phone numbers in electronic "address
          books;" sending, receiving, and storing text messages and e-mail; taking, sending,
          receiving, and storing still photographs and moving video; storing and playing back
          audio files; storing dates, appointments, and other information on personal calendars;
          and accessing and downloading information from the Internet. Wireless telephones
          may also include global positioning system ("GPS") technology for determining the
          location ofthe device.


      b. Digital camera: A digital camera is a camera that records pictures as digital picture
          files, rather than by using photographic film. Digital cameras use a variety offixed and
          removable storage media to store their recorded images. Images can usually be
          retrieved by connecting the camera to a computer or by connecting the removable
          storage medium to a separate reader. Removable storage media include various types
          of flash memory cards or miniature hard drives. Most digital cameras also include a
          screen for viewing the stored images. This storage media can contain any digital data,
          including data unrelated to photographs or videos.

      c. Portable media player: A portable media player (or "MP3 Player" or iPod) is a
          handheld digital storage device designed primarily to store and play audio, video, or
          photographic files. However,a portable media player can also store other digital data.
          Some portable media players can use removable storage media. Removable storage
   Case 5:21-mj-00235-P Document 1 Filed 04/15/21 Page 7 of 17




   media include various types of flash memory cards or miniature hard drives. This
   removable storage media can also store any digital data. Depending on the model, a
   portable media player may have the ability to store very large amounts of electronic
   data and may offer additional features such as a calendar, contact list, clock, or games.

d. GPS: A GPS navigation device uses the Global Positioning System to display its
   current location. It often contains records the locations where it has been. Some GPS

   navigation devices can give a user driving or walking directions to another location.
   These devices can contain records of the addresses or locations involved in such
   navigation. The Global Positioning System (generally abbreviated "GPS")consists of
   24 NAVSTAR satellites orbiting the Earth. Each satellite contains an extremely
   accurate clock.     Each satellite repeatedly transmits by radio a mathematical
   representation of the current time, combined with a special sequence of numbers.
   These signals are sent by radio, using specifications that are publicly available. A GPS
   antenna on Earth can receive those signals. When a GPS antenna receives signals from
   at least four satellites, a computer connected to that antenna can mathematically
   calculate the antenna's latitude, longitude, and sometimes altitude with a high level of
   precision.

e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used for
   storing data (such as names, addresses, appointments or notes) and utilizing computer
   programs. Some PDAs also function as wireless communication devices and are used
   to access the Internet and send and receive e-mail. PDAs usually include a memory
   card or other removable storage media for storing data and a keyboard and/or touch
   screen for entering data. Removable storage media include various types of flash
   memory cards or miniature hard drives. This removable storage media can store any
   digital data. Most PDAs run computer software, giving them many of the same
   capabilities as personal computers. For example, PDA users can work with word-
   processing documents,spreadsheets, and presentations. PDAs may also include global
   positioning system ("GPS")technology for determining the location of the device.

f. IP Address: An Intemet Protocol address(or simply "IP address") is a unique numeric
   address used by computers on the Intemet. An IP address is a series offour numbers,
             Case 5:21-mj-00235-P Document 1 Filed 04/15/21 Page 8 of 17




             each in the range 0-255, separated by periods (e.g., 121.56.97.178). Every computer
             attached to the Intemet computer must be assigned an IP address so that Internet traffic
             sent from and directed to that computer may be directed properly from its source to its
             destination. Most Intemet service providers control a range of IP addresses. Some
             computers have static—^that is, long-term—IP addresses, while other computers have
             dynamic—^that is, frequently changed—IP addresses.

       g. Intemet: The Intemet is a global network of computers and other electronic devices
           that communicate with each other. Due to the stmcture of the Intemet, connections
             between devices on the Intemet often cross state and intemational borders, even when
           the devices communicating with each other are in the same state.

       h. Applications: Applications are a number of programs within a cellular phone that
             provide additional or altemative capabilities to those initially placed on the phone by
           the manufacturer. Indeed, many applications can be used on a cellular phone even if
           the phone does not have cellular service so long as the phone as a Wifi connection to
           the Intemet. These applications can have a number offunctions or purposes, including
             but not limited to messaging or calling, photo or video taking and sharing, Intemet
             browsing, shopping and purchasing, and other forms ofsocial media. Examples ofsaid
             applications can be (but are not limited to) Facebook, Instagram, Snapchat, Twitter,
             Kik, WhatsApp, Messenger, Youtube, Venmo,and PayPal.

4. Based on my training, experience, and reading of professional literature, I know that cellular

   phones and tablets have capabilities that allow them to serve as a wireless telephone, digital

   camera, portable media player, GPS navigation device, and PDA as well as the ability to host

   a number of other applications. In my training and experience, examining data stored on

   devices of this type can uncover, among other things, evidence that reveals or suggests who

   possessed or used the device, as well as evidence of criminal activity conducted using the

   device.
           Case 5:21-mj-00235-P Document 1 Filed 04/15/21 Page 9 of 17




5. Based on my knowledge, training, and experience, I know that electronic devices, including

   but not limited to cellphones, tablets, and other storage mediums,such as portable hard drives,

   USB flash drives, DVD's, VHS's can store information for long periods of time. Similarly,

   things that have been viewed via the Internet, i.e., the browsing history, are typically retained

   for some period oftime on the device itself. Photo, videos, messages, articles, and other forms

   ofdata can often be saved intentionally by the user ofthe device or automatically by the device.

   This electronically stored information can often be recovered with forensic tools, even if it is

   deleted by the user.


6. Forensic evidence. As further described in Attachment B,this application seeks permission to

   locate not only electronically stored information that might serve as direct evidence of the

   crimes described on the warrant, but also forensic evidence that establishes how the Device

   was used, the purpose of its use, who used it, and when. There is probable cause to believe

   that this forensic electronic evidence might be on the Device because:


       a. Data on the storage medium can provide evidence ofa file that was once on the storage

           medium but has since been deleted or edited, or ofa deleted portion of a file (such as a

           paragraph that has been deleted from a word processing file).


       b. Forensic evidence on a device can also indicate who has used or controlled the device.

           This "user attribution" evidence is analogous to the search for "indicia of occupancy"

           while executing a search warrant at a residence.


       c. A person with appropriate familiarity with how an electronic device works may, after

          examining this forensic evidence in its proper context, be able to draw conclusions
          Case 5:21-mj-00235-P Document 1 Filed 04/15/21 Page 10 of 17




          about how electronic devices were used, the purpose of their use, who used them, and

          when.



       d. The process of identifying the exact electronically stored information on a storage

          medium that are necessary to draw an accurate conclusion is a dynamic process.

          Electronic evidence is not always data that can be merely reviewed by a review team

          and passed along to investigators. Whether data stored on a computer is evidence may

          depend on other information stored on the computer and the application of knowledge

          about how a computer behaves. Therefore, contextual information necessary to

          understand other evidence also falls within the scope of the warrant.


       e. Further, in finding evidence ofhow a device was used,the purpose ofits use, who used

          it, and when,sometimes it is necessary to establish that a particular thing is not present

          on a storage medium.


7. Nature of examination. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the

   warrant I am applying for would permit the examination of the electronic device(s) named in

   Attachment A. The examination may require authorities to employ techniques, including but

   not limited to computer-assisted scans of the entire device, that might expose many parts of

   the device to human inspection in order to determine whether it is evidence described in

   Attachment B.



8. Manner ofexecution. Because this warrant seeks only permission to examine devices already

   in law enforcement's possession, the execution of this warrant does not involve the physical

   intrusion onto a premise. Consequently, I submit there is reasonable cause for the Court to

   authorize execution of the warrant at any time in the day or night. Additionally, because the
          Case 5:21-mj-00235-P Document 1 Filed 04/15/21 Page 11 of 17




   devices may be password-protected or otherwise require specialized expertise to forensically

   examine, the devices may need to be transferred outside the Western District of Oklahoma to

   in order to be examined.



9. This affidavit contains only the information that I believe is necessary to support probable

   cause for this Application. I have not included every fact or matter observed by me or known

   by law enforcement. This information is based on my personal knowledge and observations

   made during the course of this investigation, information conveyed to me by other law

   enforcement officials, and my review of records, documents, and other physical evidence

   obtained during the investigation.



                                    PROBABLE CAUSE


10. VENUE: the facts and circumstances alleged in this affidavit occurred within the Eastem

   District of Oklahoma. More specifically, based on the Supreme Court decision in McGirt v.

   Oklahoma(2020),the below described locations and events all occurred within the geographic

   boundaries ofthe Chickasaw Nation and is "Indian Country" within the definition of 18 U.S.C.

   §1151.

11. SUSPECT:the Defendant is JAY LEON MCMILLAN,hereafter referred to as MCMILLAN.

   MCMILLAN is an enrolled member of the Walker River Paiute Tribe. His date of birth is

   XX/XX/1997.


12. VICTIM: the juvenile victim is K.H. Her date of birth is XX/XX/2005.

13. On February 5, 2019, James Hamilton made a walk-in report to the Love County (Oklahoma)

   Sheriffs Office that his then-12-year-old daughter, K.H., reported to him that she had been
          Case 5:21-mj-00235-P Document 1 Filed 04/15/21 Page 12 of 17




   sexually abused by her step-brother Jay MCMILLAN. Deputies arranged for a forensic

   interview of K.H.


14. On February 8, 2019, Lara Welch, a forensic interviewer who worked for Sara's House in

   Ardmore,Oklahoma conducted a forensic interview ofK.H.The interview was video recorded.

   During a series of baseline questions conducted by Welch, K.H. displayed several clues of

   victimization. K.H. frequently looked down at the floor and made very little eye contact when

   speaking. K.H.'s shoulders were slumped and remained slumped for the duration of the

   interview. When K.H. would speak about the sexual assaults, K.H. would cross her arms in

   front of her at waist level. K.H. appeared introverted and outwardly ashamed.

15. During the forensic interview conducted by Welch, K.H. stated the following:

       a. "My dad's ex-wife ... one of her sons. He did stuffto me sexually ... Jay(MCMILLAN)

           ... the first time he did it I was either five (5) or six (6) ... he took me into the other

          room and took me in the closet and did stuff, like he showed me his private parts.... he

           made me put his part in my mouth ... he would put his thing in my butt."

       b. "He(MCMILLAN)would do it until this white stuff came out... sometimes he would

           make me eat the white stuff and I didn't like it and it hurt whenever he tried to put it in

           me."


       c. "And I told him that I didn't like it and it hurt and he still did it anyway."

16. Later, during the interview K.H. disclosed the following:

       a. "He(MCMILLAN)told me to take off my clothes ... he would take off his clothes and

           he would do stuff to me ... He would tell me to lay on the bed and ... he would like

           make me put my mouth on his thing and he would put his thing inside me ... he would

          take, grab my head and like, move it back and forth ... sometimes he'd tell me to open
          Case 5:21-mj-00235-P Document 1 Filed 04/15/21 Page 13 of 17




          my mouth wider and deeper...White stuff came out... I didn't like it. It tasted nasty ...

          He would either make me swallow it or spit it out..."

       b. "He would do it until the white stuff came out...in my butt... besides my mouth, he

          would try to put it in this area (indicating to her groin) but I told him not to and ...

          because it hurt."


       c. "He(MCMILLAN)touched me in, down here ... He was like rubbing ... he would go

          on the outside and on the inside ... he licked, he like licked down here ... he would like

          wrap his arm around my legs and pull me closer to his face ..."

17. K.H. stated that when her father and his girlfriend would go out at night, MCMILLAN was

   supposed to be watching the children, to include K.H. because he was older. MCMILLAN

   would take K.H.into his room and make K.H. watch pornographic videos on his mobile device.

   During these instances, K.H. stated that MCMILLAN "would make me grab his thing and go

   like that... until the white stuff came out." She also stated that on occasion, he would show her

   pornographic DVD's.

18. K.H. also recalled a time when MCMILLAN "took a video of me putting my mouth on his

   thing ... and then he would watch it later and show me." She could not recall with specificity

   when that occurred.


19. K.H. stated during the interview that the last time MCMILLAN "put it in her" was when she

   was either eleven (11) or twelve (12) years old. She stated that she believed MCMILLAN

   stopped because she started to get her period.

20. K.H. advised Welch that the last time MCMILLAN sexually abused her was during Christmas

   break in January 2018. During this instance, MCMILLAN took K.H. out to a mobile camper

   on the property and made K.H. disrobe. She stated that MCMILLAN took pictures of her
          Case 5:21-mj-00235-P Document 1 Filed 04/15/21 Page 14 of 17




   without her bra and of her "private parts." K.H. stated that MCMILLAN told her that her face

   would not be in any ofthe pictures. She further stated that he used his cellphone to text message

   individuals on an unknown mobile application. K.H. stated that MCMILLAN would give her

   the phone and tell her what messages to write out and send or alternatively, would send

   messages himself pretending to be her. She stated that the unknown male individuals would

   send pictures back oftheir own private parts through the mobile application.

21. K.H. reported all of the abuse occurred at the home she shared with MCMILLAN located at

   9018 Oil Springs Rd., Marietta, OK. She stated the reason she came forward in 2019 was

   because her father had discovered her searching and watching videos online about rape victims

   discussing their experiences.

22. On February 13,2019,deputies with the Love County Sheriffs Office obtained arrest warrants

   for MCMILLAN for the offenses offorcible sodomy,lewd or indecent acts to a child, and rape

   as well as a search warrant for a variety of electronic devices, including cellphones, digital

   cameras, computers, hard drives, and disks.

23. During the course of the execution of the search warrant, the following electronic and media

   storage devices and mediums were seized: pornographic DVD's, including "Girls Going

   XXXtra Crazy #8," "Porn Bloopers," "Love My Butt #3"(corroborating K.H.'s account); 6

   unidentified DVD-R's; 2 DVD movies; a digital media device; a cellphone; an unidentified

   VHS cassette; an iPod "Nano"; a tablet; and a flash drive. Since the execution of the warrant

   in 2019, said items were in the custody of the Love County Sheriffs Office until I retrieved

   them and brought them to the FBI Oklahoma City Field Office on April 13,2021.

24. Based on my training and experience, it is common for sexual offenders to record their abuse

   in either photo or video format using cellular devices or other digital cameras. It is not
          Case 5:21-mj-00235-P Document 1 Filed 04/15/21 Page 15 of 17




   uncommon for offenders to distribute or transmit said photos or videos to other individuals,

   again, using cellular devices or computers, or using hard-copy DVD's or VHS's.

25. Based on the first-hand account of K.H., as well as my training and experience,I believe there

   is probable cause that Jay MCMILLAN has violated Title 18, U.S.C. §§ 2241(c) aggravated

   sexual abuse of a minor; 2251(a) sexual exploitation of children; and 2252A(a)(5)(B)

   (possession of child pornography), and that evidence of said offenses is located on the

   electronic devices recovered by the Love County Sheriffs Office.

26. Wherefore, 1 am requesting permission to examine and search the devices and mediums listed

   in Attachment A for the evidence and items listed in Attachment B.




                                             Andrew Lauro, Special Agent
                                             Federal Bureau of Investigation


Sworn and subscribed before me this /^day of April, 2021


                                             GARY M.PimCELL
                                             United States Magistrate Judge
      Case 5:21-mj-00235-P Document 1 Filed 04/15/21 Page 16 of 17




                                 ATTACHMENT A


1. The following electronic devices and storage mediums, which were seized by the Love
   County Sheriffs Office from MCMILLAN'S residence at 9018 Oil Springs Rd., Marietta,
   OK,and are currently held as evidence at the FBI Oklahoma City Field Office, 3301 West
   Memorial Road, Oklahoma City, OK 73134-7098:
      a. 6 unidentified DVD-R's

      b. Slick Digital Media Device 4GB #MP418C-4
      c. LG Smartphone cellphone
      d. unidentified VHS cassette

      e. iPod "Nano"

      f.   Amazon media device-tablet

      g. Sandisk Thumb Drive-Cruzer Glide 64GB flash drive.




2. This warrant authorizes the forensic examination of the Devices for the purpose of
   identifying the electronically stored information described in Attachment B
           Case 5:21-mj-00235-P Document 1 Filed 04/15/21 Page 17 of 17




                                       ATTACHMENT B


1. All electronically stored information on the Devices described in Attachment A that depict
   sexually explicit conduct or that show a violation of Title 18, U.S.C, §§ 2241(c), 2251(a), and
   2252A(a)(5)(B)(possession of child pornography), including any electronic records or data
   that show the creation, transmission, distribution, or receipt of sexually explicit conduct,
   including, but not limited to:

      a.      records relating to conummication with others as to the criminal offenses above;
              including telephone numbers and/or IP addresses assigned to the individual
              devices, incoming and outgoing voice messages; text messages; multimedia
              messages; emails; applications that serve to allow parties to communicate; all
              call logs; secondary phone number accounts, including those derived from
              Skype, Line 2, Google Voice, and other applications that can assign roaming
              phone numbers;and otherInternet-based communication media;

      b.      records relating to documentation or memorialization ofthe criminal offenses
              above,including voice memos,photographs,notes, memos,videos,emails,and
              other audio and video media,and all information and metadata attached thereto
              including device information, geotagging information,and information ofthe
              relevant dates related to the media;

      c.      records relating to the planning and execution of the criminal offense above,
              including Internet activity, including firewall logs, caches, browser history, and
              cookies,"bookmarked" or"favorite" web pages,search terms that the user entered
              into any Internet search engine, records of user-typed web addresses, account
              information, settings, and saved usage information;

      d.      application data, including but not limited to Facebook, Instagram, Snapchat,
              Twitter, Kik, WhatsApp, Messenger, Youtube, relating to the criminal offenses
              above;

      e.      any and all child pornography.

2. Evidence of user attribution showing who used or owned the Devices at the time the things
   described in this warrant were created, edited, or deleted, such as logs, phonebooks,saved use
   names and passwords,documents, and browsing history; and

3. All records and information related the geolocation of the Device at a specific point in time.
